DETAILED ACTION
The present office action is in response to claims filed on 01/02/2019.  Claims 1 – 16 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakow (U.S. Patent No. 5,150,098).
Regarding Claim 1, Rakow shows (Figures 1 and 2):
An air-guiding element (12; 12 is considered an air-guiding element because the housing of 12 guides air around 12 toward the rear window) for arrangement in (as illustrated in Figure 1, 12 is arranged inside the passenger compartment of 14 on the rear deck near the 
a body (the housing of 12, as illustrated in Figure 2) including an incident-flow region (the region across the top wall of 12, as illustrated in Figure 2, forms an incident-flow region that receives the air travelling toward the rear window and guides the air across 12) receiving an air flow (the flow of air from the front of the passenger compartment  towards the rear window 26 ) and a flow-off region (the region of 16, as illustrated in Figure 2) releasing a turbulent air flow (the abrupt termination of the flat back 16 creates a swirl/vortex air flow pattern that results in a turbulent air flow downstream of 12 in the vicinity of rear window 26) downstream of (as illustrated in Figure 1, rear window 26 is downstream of 12 in the direction of air flow from the front of the passenger compartment toward rear window 26) said air-guiding element (12) across (the turbulent air downstream of 12 flows into and across 26) said window (26).

Regarding Claim 7, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) is at least partially transparent (brake lights 19, 20, and 21 are formed of a transparent material).

Regarding Claim 9, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) has a lamp (18).

Regarding Claim 10, Rakow shows (Figures 1 and 2):
Said lamp (18) is formed as a brake lamp (“brake signal lights or display lamps 18”; as illustrated in Figure 2, there are 22 brake lights aligned in registration with each other, see Col. 2, lines 55-65).

Regarding Claim 11, Rakow shows (Figures 1 and 2):
A motor vehicle (14) having an interior compartment (the passenger compartment of 14 in which the rear deck is arranged, as illustrated in Figure 1) which is at least partially enclosed by (as illustrated in Figure 1) a rear window (26), comprising
at least one air-guiding element (12; 12 is considered an air-guiding element because the housing of 12 guides air around 12 toward the rear window), wherein said at least one air-guiding element (12) includes a body (the housing of 12, as illustrated in Figure 2) including an incident-flow region (the region across the top wall of 12, as illustrated in Figure 2, forms an incident-flow region that receives the air travelling toward the rear window and guides the air across 12) receiving an air flow (the flow of air from the front of the passenger compartment  towards the rear window 26) and a flow-off region (the region of 16, as illustrated in Figure 2) releasing a turbulent air flow (the abrupt termination of the flat back 16 creates a swirl/vortex air flow pattern that results in a turbulent air flow downstream of 12 in the vicinity of rear window 26) downstream of (as illustrated in Figure 1, rear window 26 is downstream of 12 in the direction of air flow from the front of the passenger compartment toward rear window 26) said air-guiding element (12) across (the turbulent air downstream of 12 flows into and across 26) said rear window (26).

Regarding Claim 13, Rakow shows (Figures 1 and 2):
Said at least one air-guiding element (12) is free of (as illustrated in Figure 1, 12 is mounted on the rear deck of the passenger compartment via 22; because 12 is not affixed to the rear window 26, the Examiner interprets 12 to be free of 26) the rear window (26). 

Regarding Claim 16, Rakow shows (Figures 1 and 2):
Said motor vehicle (14) is a sedan (as illustrated in Figure 1, 14 is a four-door sedan). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Rakow (U.S. Patent No. 5,150,098), as recited in Claim 1 above, in view of Neufeglise (U.S. Patent No. 8,192,063).
Regarding Claim 2, Rakow shows (Figures 1 and 2):
The flow-off region (the region of 16, as illustrated in Figure 2) is of flat form (as illustrated in Figure 2, 16 is flat).
However, Rakow lacks showing the flow-off region is of concave form. 
Neufeglise teaches (Figures 5, 9, 10, and 13):
An air-guiding element (1; 1 is considered an air-guiding element because “housing” 18 guides air around 1) for arrangement in (as illustrated in Figure 13, 1 is inside the vehicle on 
a body (18) ncluding an incident-flow region (the region of the top wall of 18, as illustrated in Figure 7, the rear wall to which 3a is attached and the two top walls form an incident-flow region that receives the air travelling toward the rear window and guides the air across 1) receiving an air flow (the flow of air from the front of the vehicle towards the rear window of the vehicle) and a flow-off region (the region from 19 down 30 to 9, as illustrated in Figures 9 and 10), wherein
the flow-off region (the region from 19 down 30 to 9, as illustrated in Figures 9 and 10) is of concave form (as illustrated in Figure 10, the region from 19 down 30 to 9 is of a concave form, since 30 is set back away from the edges of 19 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flat surface of the flow-off region shown by Rakow to be of the concave form, as taught by Neufeglise, to provide a channel for the light emitting from the brake lights, reducing chances of the brake lights distracting the driver at night. 

Regarding Claim 3, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) is at least partially transparent (brake lights 19, 20, and 21 are formed of a transparent material).

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rakow (U.S. Patent No. 5,150,098) and Neufeglise (U.S. Patent No. 8,192,063), as recited in Claim 3 above, further in view of Cail (U.S. Patent No. 5,255,165).
Regarding Claim 8, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) is arranged on (as illustrated in Figure 1) a rear deck (the rear deck of 14, as illustrated in Figure 1) of the motor vehicle (14), wherein the motor vehicle (14) has the window (26). 
However, Rakow lacks showing said air-guiding element has a contact surface designed for attachment to the window. 
Cail teaches (Figures 1, 3, and 4):
An air-guiding element (10) for arrangement in (as illustrated in Figure 1) an interior compartment (the passenger compartment of 14, as illustrated in Figure 1) of a motor vehicle (14) including a window (14), wherein
said air-guiding element (10) has a contact surface (44) designed for attachment to (“a pair of suction cups for affixing the assembly to the inside surface of the vehicle windshield”, Abstract) the window (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-guiding element shown by Rakow to also include a pair of suction cups for affixing the air-guiding element to the inside surface of the window, as taught by Cail, to increase usability of the element by providing multiple ways to mount the air-guiding element in the rear of the vehicle (resting on the rear deck via pedestal 22 or affixed to the interior surface of the window via the suction cups) based on personal preference. 

Regarding Claim 5, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) has a lamp (18).

Regarding Claim 6, Rakow shows (Figures 1 and 2):
Said lamp (18) is formed as a brake lamp (“brake signal lights or display lamps 18”; as illustrated in Figure 2, there are 22 brake lights aligned in registration with each other, see Col. 2, lines 55-65).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rakow (U.S. Patent No. 5,150,098), as recited in Claims 1 and 11 above, in view of Cail (U.S. Patent No. 5,255,165).
Regarding Claim 8, Rakow shows (Figures 1 and 2):
Said air-guiding element (12) is arranged on (as illustrated in Figure 1) a rear deck (the rear deck of 14, as illustrated in Figure 1) of the motor vehicle (14), wherein the motor vehicle (14) has the window (26). 
However, Rakow lacks showing said air-guiding element has a contact surface designed for attachment to the window. 
Cail teaches (Figures 1, 3, and 4):
An air-guiding element (10) for arrangement in (as illustrated in Figure 1) an interior compartment (the passenger compartment of 14, as illustrated in Figure 1) of a motor vehicle (14) including a window (14), wherein
said air-guiding element (10) has a contact surface (44) designed for attachment to (“a pair of suction cups for affixing the assembly to the inside surface of the vehicle windshield”, Abstract) the window (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-guiding element shown by Rakow to also include a 

Regarding Claim 12, Rakow shows (Figures 1 and 2):
Said at least one air-guiding element (12) is arranged on (as illustrated in Figure 1) a rear deck (the rear deck of 14, as illustrated in Figure 1) of the motor vehicle (14), wherein the motor vehicle (14) has the rear window (26) that has a surface (the inside surface of 26) that faces toward (the inside surface of rear window 26 faces toward the passenger compartment of 14) the interior compartment (the passenger compartment of 14 in which the rear deck is arranged, as illustrated in Figure 1).
However, Rakow lacks showing said air-guiding element is arranged on the surface of the rear window. 
Cail teaches (Figures 1, 3, and 4):
An air-guiding element (10) for arrangement in (as illustrated in Figure 1) an interior compartment (the passenger compartment of 14, as illustrated in Figure 1) of a motor vehicle (14) including a window (14), wherein
said air-guiding element (10) has a contact surface (44) designed for arrangement of (“a pair of suction cups for affixing the assembly to the inside surface of the vehicle windshield”, Abstract) the at least one air-guiding element (10) on a surface (“the inside surface of the vehicle windshield”, Abstract) of the window (14) facing toward (the inside surface of the windshield faces toward the passenger compartment of 14) the interior compartment (the passenger compartment of 14, as illustrated in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-guiding element located in the rear of the passenger compartment shown by Rakow to also include a pair of suction cups for affixing the air-guiding element to the inside surface of the window, as taught by Cail, to increase usability of the element by providing multiple ways to mount the air-guiding element in the rear of the vehicle (resting on the rear deck via pedestal 22 or affixed to the interior surface of the window via the suction cups) based on personal preference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rakow (U.S. Patent No. 5,150,098), as recited in Claim 11 above, in view of Ogino et al. (U.S. Pre-Grant Publication No. 2007/0120757).
 Regarding Claim 14, Rakow shows (Figures 1 and 2):
The rear window (26).
However, Rakow lacks showing the rear window includes a heating wire.
Ogino teaches (Figure 1):
A motor vehicle (100) having an interior compartment (the passenger compartment of 100, as illustrated in Figure 1) at least partially enclosed (as illustrated in Figure 1) by a rear window (4), wherein
the rear window (4) includes a heating wire (7; heater elements being electrical heating wires, Paragraph 0008).
Further, Ogino recites “the rear window is provided with a defogger comprised of heater elements (electrical heating wires for defogging)” in Paragraph 0008.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear window shown by Rakow to include an electrical .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rakow (U.S. Patent No. 5,150,098), as recited in Claim 11 above, in view of Klinger et al. (U.S. Patent No. 6,427,760).
Regarding Claim 15, Rakow shows (Figures 1 and 2):
Said motor vehicle (14) has at least one air vent (it is implied that a four-door sedan, as illustrated in Figure 1, would include an HVAC system with at least one air vent arranged in the dashboard of the passenger compartment to supply conditioned and/or fresh air to the passengers) that is arranged in the interior compartment (the passenger compartment of 14 in which the rear deck is arranged, as illustrated in Figure 1) and is adapted to generate said air flow (the flow of air from the front of the passenger compartment  towards the rear window 26) in a direction of (the direction toward the rear of 14, as illustrated in Figure 1) of the at least one air-guiding housing (12). 
However, Rakow lacks an explicit teaching, either in the specification or figures, that vehicle 14 has at least one air vent in the dashboard of the passenger compartment. 
Klinger teaches (Figure 1):
A motor vehicle (motor vehicle, title) comprising
an HVAC system (10) comprising at least one air vent (“adjustable directional air vents arranged in the dashboard”, Col. 5, lines 1-3) that are arranged in (the air vents are arranged in the dashboard of the passenger compartment, see Col. 5, lines 1-3) an interior compartment (the passenger compartment of the motor vehicle) and are adapted to generate (when the air vents are in an open position and the HVAC system is on, an air flow is generated from the air vents in the direction of the rear of the motor vehicle) an air flow 
the motor vehicle (motor vehicle, title) is a sedan (sedan, Col. 4, line 7).
Further, Klinger recites “another object of the invention Is to provide an air-conditioning system in which the level of safety can be improved, for example, as a result of reducing condensation on the windows” in Col. 1, lines 46-49.
Although it is implied Rakow’s four-door sedan includes at least one air vent, Rakow does not explicitly teach the motor vehicle has an HVAC system and corresponding at least one air vent.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle shown by Rakow to include an HVAC system and at least one air vent in the dashboard of the passenger compartment, as taught by Klinger, to improve the level of safety for the passengers in the motor vehicle as a result of reducing condensation on the windows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.	
Zha (U.S. Patent No. 9,676,427) teaches:
It is known that a flat rear surface of a mirror creates vortex shedding behind the mirror as a motor vehicle travels through a fluid.  The flow conditions (as illustrated by the flow arrows in Figure 4, the laminar flow upstream of the mirror is turned into a turbulent flow downstream of the mirror) are a result of the side view mirror having a streamlined front surface and abruptly terminating in a flat back, see Col. 2, lines 15-32. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
04/10/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746